This is one of the most singular cases this court has been called upon to review. It gave us trouble upon the original submission, and we have again examined the facts closely since the motion for rehearing was filed. A more extended discussion of them would lead to no definite conclusion. An attempt to analyze them leads only to more complete confusion in seeking for *Page 226 
a possible motive for the killing, or to fix definitely in our minds the conviction that appellant fired the shots which resulted in the death of two men against neither of whom he had the slightest grievance. Of the four men in the room appellant appears to have been less than any under the influence of liquor. He was serenely sitting in a rocking chair smoking when the boisterous conduct of two of his companions attracted the attention of a guest in the hotel a few minutes before the shooting. He was not a party to such conduct and seemed to be taking no part in it. The case is one of circumstantial evidence. Some of the facts proven may be consistent with appellant's guilt, if motive be eliminated, others are compatible with his entire innocence. We have concluded that the evidence does not demonstrate his guilt to that moral certainty required before we can in good conscience permit the judgment of conviction to stand. Believing opportunity should be given for a more complete investigation of the matter to the end that any doubt may be cleared away we think our duty demands that a rehearing be granted, the order of affirmance be set aside, and the cause now reversed and remanded, and it is so ordered.
Reversed and remanded.